UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6166


GARY WAITERS,

                Plaintiff - Appellant,

          v.

DR. CROSS; MR. BENJAMIN; MRS. SPIKE; MR.              MARSHALL;    MR.
QUMBLEY, official and individual capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.      J. Michelle Childs, District
Judge. (3:09-cv-02686-JMC)


Submitted:   May 19, 2011                          Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Gary Waiters, Appellant Pro Se.    Marshall Hodges Waldron, Jr.,
GRIFFITH & SADLER, PA, Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary     Waiters      appeals        the    district      court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                              The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                               The

magistrate judge recommended that relief be denied and advised

Waiters that failure to timely file specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of    specific       objections      to     a

magistrate       judge’s     recommendation        is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned       of     the     consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also    Thomas     v.    Arn,    474 U.S. 140     (1985).

Waiters has waived appellate review by failing to timely file

specific objections after receiving proper notice.                      Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in   the     materials

before    the    court     and   argument     would      not    aid   the    decisional

process.

                                                                               AFFIRMED



                                          2